SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Assets Note 06/30/2015 12/31/2014 Cash and cash equivalents 6,899,779 9,722,067 Investment securities 5 776,569 712,958 Derivative financial instruments 20 993,848 882,508 Trade receivables 2,850,365 3,132,222 Inventories 6 4,078,682 3,411,284 Taxes and social contribution recoverable 1,436,563 1,581,908 Other assets 1,324,450 1,285,474 Current assets Investment securities 5 95,183 67,966 Derivative financial instruments 20 7,477 5,453 Taxes and social contribution recoverable 1,114,645 1,161,193 Deferred tax assets 7 3,211,413 1,392,500 Other assets 1,743,011 1,736,538 Employee benefits 12,822 12,822 Investments in associates 147,157 40,448 Property, plant and equipment 8 16,820,021 15,740,058 Intangible assets 4,129,349 3,754,860 Goodwill 9 28,794,828 27,502,944 Non-current assets Total assets Interim Consolidated Balance Sheets (continued) As of June 30, 2015 and December 31, 2014 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 06/30/2015 12/31/2014 Trade payables 8,200,223 8,941,434 Derivative financial instruments 20 2,605,359 1,909,186 Interest-bearing loans and borrowings 10 1,058,483 988,056 Bank overdrafts 192,221 99,089 Wages and salaries 713,770 598,360 Dividends and interest on shareholder´s equity payable 495,254 2,435,350 Income tax and social contribution payable 1,050,583 640,413 Taxes and contributions payable 1,833,147 2,903,276 Other liabilities 4,370,281 3,170,385 Provisions 11 208,992 139,234 Current liabilities Trade payables 54,798 73,927 Derivative financial instruments 20 29,908 29,854 Interest-bearing loans and borrowings 10 1,607,530 1,634,567 Deferred tax liabilities 7 2,249,273 1,737,631 Taxes and contributions payable 573,842 610,903 Others liabilities 572,141 286,683 Provisions 11 745,205 543,220 Employee benefits 1,949,364 1,756,966 Non-current liabilities Total liabilities Equity 12 Issued capital 57,614,140 57,582,349 Reserves 57,525,738 59,907,214 Carrying value adjustments (73,755,263) (75,267,969) Retained earnings 2,805,802 - Equity attributable to equity holders of Ambev Non-controlling interests 1,735,371 1,423,075 Total Equity Total equity and liabilities The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the six and three-month periods ended June 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Net sales 14 20,678,795 17,222,505 9,910,002 8,177,433 Cost of sales (7,388,458) (6,048,980) (3,774,650) (3,040,666) Gross profit Distribution expenses (2,698,706) (2,300,244) (1,308,463) (1,141,235) Sales and marketing expenses (2,587,352) (2,362,411) (1,278,762) (1,205,987) Administrative expenses (1,058,500) (798,368) (536,985) (354,940) Other operating income (expenses), net 16 815,008 578,091 348,237 339,813 Income from operations before non-recurring items Restructuring 15 (17,551) (13,706) (9,756) (7,139) Administrative proceeding 15 (229,141) - (229,141) - Income from operations Finance cost 17 (1,364,195) (1,150,259) (592,250) (573,871) Finance income 17 519,512 483,436 229,262 275,869 Net finance results Share of results of associates 4,993 10,170 2,584 2,300 Income before income tax Income tax expense 18 (1,120,721) (807,827) (169,237) (255,971) Net income Attributable to: Equity holders of Ambev 5,319,319 4,713,521 2,508,656 2,166,882 Non-controlling interests 234,365 98,886 82,185 48,724 Basic earnings per share – common – R$ 0.34 0.30 0.16 0.14 Diluted earnings per share– common – R$ 0.34 0.30 0.16 0.14 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the six and three-month periods ended June 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Net income Items that will not be reclassified to profit or loss: Full recognition of actuarial gains/(losses) 1,336 (12,069) 489 10,084 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) Investment hedge - cash abroad (214,109) 212,203 118,080 35,090 Hedge - put option on subsidiary (201,085) 212,696 458,043 98,862 Gains/losses on translation of other foreign operations 1,912,871 (1,784,107) (1,195,136) (441,005) Gains/losses on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) 533,873 (57,412) 19,273 (137,085) Removed from Equity (Hedge reserve) and included in profit or loss (351,504) (177,415) (218,531) (21,617) Total cash flow hedge Other comprehensive income Total comprehensive income Attributable to: Equity holders of Ambev 6,832,025 3,284,836 1,807,422 1,813,919 Non-controlling interest 403,041 (78,533) (34,363) (53,984) The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the six-month periods ended June 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2015 - Net income - - - 5,319,319 - 5,319,319 234,365 5,553,684 Comprehensive income: Gains/(losses) on translation of foreign operations - 1,329,031 1,329,031 168,646 1,497,677 Cash flow hedges - 182,325 182,325 44 182,369 Actuarial gain / (losses) - 1,350 1,350 (14) 1,336 Total Comprehensive income - - - Capital increase 31,791 (22,685) - - - 9,106 - 9,106 Dividends distributed - (90,745) (90,745) Interest on shareholder´s equity - - (1,979,854) (2,513,517) - (4,493,371) - (4,493,371) Acquired shares and result on treasury shares - (462,943) - - - (462,943) - (462,943) Share-based payment - 84,006 - - - 84,006 - 84,006 As of June 30, 2015 Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity As of January 1, 2014 - Net income - - - 4,713,521 - 4,713,521 98,886 4,812,407 Comprehensive income: Gains/(losses) on translation of foreign operations - (1,181,456) (1,181,456) (177,752) (1,359,208) Cash flow hedges - (234,859) (234,859) 32 (234,827) Actuarial gain / (losses) - (12,370) (12,370) 301 (12,069) Total Comprehensive income - - - Prior year adjustment (i) - - - (24,094) 89,367 65,273 - 65,273 Capital increase 130,496 (120,491) - - - 10,005 - 10,005 Amount paid ABI - Bucanero (Note 1(b)) - (505,347) (505,347) 19,543 (485,804) Dividends distributed - - (1,591,164) (1,096,616) - (2,687,780) (39,105) (2,726,885) Interest on shareholder´s equity distributed - - (2,412,165) - - (2,412,165) - (2,412,165) Acquired shares and result on treasury shares - (6,838) - - - (6,838) - (6,838) Share-based payment - 74,019 - - - 74,019 - 74,019 As of June 30, 2014 (i) The Company accounted for its distributors in Canada joint ventures under the proportionately consolidated methods. IFRS 11(R), which was adopted by the Company, requires accounting for such joint ventures under the equity method of accounting. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the six and three-month periods ended June 30, 2015 and 2014 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Net income 5,553,684 4,812,407 2,590,841 2,215,606 Depreciation, amortization and impairment 1,435,449 1,087,757 763,924 552,930 Impairment losses on receivables, inventories and other receivables 72,353 34,002 16,113 14,443 Additions in provisions and employee benefits 324,324 80,828 276,323 41,547 Net finance results 17 844,683 666,823 362,988 298,002 Loss/(gain) on sale of property, plant and equipment and intangible assets 15,406 6,476 2,916 (1,345) Gain on sale of operations in subsidiaries (23,845) - (23,845) - Equity-settled share-based payment expense 19 88,054 80,655 42,160 36,177 Income tax expense 18 1,120,721 807,827 169,237 255,971 Share of results of associates (4,993) (10,170) (2,584) (2,300) Other non-cash items included in the profit (342,297) (190,807) (192,886) (23,201) Cash flow from operating activities before changes in working capital and use of provisions Decrease/(increase) in trade and other receivables 204,258 (35,319) 30,038 (217,786) Decrease/(increase) in inventories (520,130) (406,289) 224,742 (71,046) Increase/(decrease) in provisions, trade payables and other payables (605,542) (1,311,377) 83,046 (116,430) Cash generated from operations Interest paid and interest received 261,830 (128,774) (17,008) (59,070) Dividends received 12,456 43,814 9,456 30,177 Income tax and social contribution paid (1,332,105) (1,348,272) (463,349) (362,354) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 17,152 59,105 10,429 19,550 Proceeds from sale of operations in subsidiaries 88,077 - 88,077 - Acquisition of property, plant and equipment and intangible assets (1,906,618) (1,996,393) (1,187,161) (1,120,566) Acquisition of subsidiaries, net of cash acquired (244,044) - (195,958) - Acquisition of other investments (109,194) - (9,194) - Investment in short term debt securities and net proceeds/(acquisition) of debt securities (90,770) (98,665) 252,159 34,558 Net proceeds/(acquisition) of other assets 1,766 4,737 1,725 (155) Cash flow from investing activities Capital increase 12 9,873 132,100 2,930 130,856 Goodwill in the subscription of shares - - - 1,631 (Repurchase) for maintenance of treasury shares (454,666) (12,973) (404,399) (9,218) Proceeds from borrowings 3,900,871 467,344 21,681 214,677 Repayment of borrowings (4,990,858) (1,078,354) (147,777) (519,589) Cash net of finance costs other than interests (426,126) (778,604) (576,038) (470,734) Payment of finance lease liabilities (1,384) (822) (854) (512) Dividends paid (6,589,565) (5,991,961) (1,627,753) (2,075,880) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Non-recurring items 17. Finance cost and income 18. Income tax and social contribution 19. Share-based payments 20. Financial instruments and risks 21. Collateral and contractual commitments, advances from customers and other 22. Contingencies 23. Related parties 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s shares and ADRs (American Depositary Receipts) are listed on the Stock Exchange and Mercantile & Futures Exchange (BM&F BOVESPA S.A.) as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”) and AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V/S.A. (“ABI”), and the Fundação Antonio e Helena Zerrener Instituição Nacional de Beneficência (“Fundação Zerrener”). The interim consolidated financial statements were approved by the Board of Directors on July 29, 2015. (b) Major events in 2014 On January 2, 2014, BSA Bebidas Ltda. was merged with and into Ambev Brasil Bebidas S.A. and, immediately after, the upstream mergers of Old Ambev and Ambev Brasil Bebidas S.A. with and into Ambev S.A. was approved by the shareholders of each company in Extraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. On October 1, 2014, Londrina Bebidas Ltda. (“Londrina Beverages”) was merged with and into Ambev S.A. in Extraordinary General Meeting (“EGM”) held on such date. As a result, the Company received Londrina Beverages’s assets, rights and liabilities for their carrying amounts. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company are as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. Londrina Bebidas Ltda. 01/01/2014 01/01/2014 01/01/2014 10/01/2014 Assets Current assets 11,027,626 1,133,510 61,324 519,648 Non-current assets 47,220,178 4,906,087 2,700 737,698 Total assets Liabilities Current liabilities 10,258,087 3,059,124 24,737 304,087 Non-current liabilities 12,630,565 912,667 5,755 578,775 Total liabilities Net assets On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquired ABI’s equity interest in Cerbuco Brewing Inc, (“Cerbuco”),who owns interest in Bucanero S.A. (“Bucanero”), leader company in the Cuban beer business. The company accounted for its acquisition in Cerbuco as a common control transfer and reflected retrospectively the consolidation of the subsidiary at ABI’s carrying value. The difference between the amount paid and ABI’s net assets acquired is accounted in equity. On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive rights to import, sell, distribute and market Corona branded products and related brands, including but not limited to Corona Extra , Corona Light , Coronita , Pacifico and Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded an intangible asset with definite useful life in the amount of R$150,899 in exchange for consideration transferred. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2014. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Non-recurrung items (Note 8); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies and calculation methods used for the financial statements as of June 30, 2015 in relation to those presented in the financial statements for the year ended December 31, 2014. (a) Basis of preparation and measurement The financial statements are presented in thousands of Brazilian Reais (“R$”), unless otherwise indicated, rounded to the nearest thousand indicated. Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between acquisition cost and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There were no early adoption of standards and amendments to standards by the Company. IFRS 9 Financial Instruments: The IFRS 9, which will replace IAS 39, introduces new requirements for classification, measurement and write-off of financial assets and liabilities. In this new standard the basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. Also introduces a new hedge accounting model and impairment test for financial instruments. IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1, 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers: IFRS 15 requires revenue recognition to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1, 2017, with earlier adoption permitted. Other standards, interpretations and amendments to standards Other new standards, amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1, 2015 were not listed above because of either their non-applicability to or their immateriality to Ambev S.A.’s consolidated financial statements. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting policies reflects judgments, assessments or estimates, the Company believes that the following accounting policies reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; (ix) measurement of financial instruments, including derivatives, The fair values of acquired identifiable intangibles are based on an assessment of future cash flows. Impairment analyses of goodwill and indefinite-lived intangible assets are performed at least annually and whenever a triggering event occurs, in order to determine whether the carrying value exceeds the recoverable amount. These calculations are based on estimates of future cash flows. The company uses its judgment to select a variety of methods including the discounted cash flow method and option valuation models and makes assumptions about the fair value of financial instruments that are mainly based on market conditions existing at each balance sheet date. Actuarial assumptions are established to anticipate future events and are used in calculating pension and other long-term employee benefit expense and liability. These factors include assumptions with respect to interest rates, rates of increase in health care costs, rates of future compensation increases, turnover rates, and life expectancy. The company is subject to income taxin numerous jurisdictions. Significant judgment is required in determining the worldwide provision for income tax. There are some transactions and calculations for which the ultimate tax determination is uncertain. Some subsidiaries within the group are involved in tax audits and local inquiries usually in relation to prior years. These audits are ongoing in various jurisdictions at the balance sheet date and, by their nature, these can take considerable time until its conclusion. In assessing the amount of any income tax provisions to be recognized in the financial statements, estimation is made of the expected successful settlement of these matters, Estimates of interest and penalties on tax liabilities are also recorded. Where the final outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities in the income statement of the period such determination is made. 5. INVESTMENT SECURITIES 06/30/2015 12/31/2014 Financial asset at fair value through profit or loss-held for trading 776,569 712,958 Current investments Debt held-to-maturity 95,183 67,966 Non-current investments Total 6. INVENTORIES 06/30/2015 12/31/2014 Finished goods 1,593,511 1,109,555 Work in progress 316,592 243,320 Raw material 1,637,664 1,578,458 Consumables 59,862 45,177 Spare parts and other 401,580 356,821 Prepayments 157,581 147,277 Impairment losses (88,108) (69,324) Losses on inventories recognized in the income statement amounted to R$16,053 in the period of six-months ended in June 30, 2015 (R$12,268 in June 30, 2014). 7. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, where the Company operates, applied rates, are as follow: Central America and the Caribbean from 23% to 31% Latin America from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 06/30/2015 12/31/2014 Assets Liabilities Net Assets Liabilities Net Investment securities 8,901 - 8,901 8,852 - 8,852 Trade receivables 46,455 - 46,455 39,603 - 39,603 Derivatives 32,713 (48,574) (15,861) 48,165 (13,905) 34,260 Inventories 170,689 (41,250) 129,439 223,048 (4,974) 218,074 Loss carryforwards 1,292,584 - 1,292,584 522,385 - 522,385 Employee benefits 499,970 - 499,970 494,662 - 494,662 Property, plant and equipment - (705,955) (705,955) - (674,874) (674,874) Intangible assets 5,591 (679,640) (674,049) 5,111 (625,219) (620,108) Trade payables 965,059 (399,015) 566,044 220,276 (303,585) (83,309) Interest-bearing loans and borrowings - (41,965) (41,965) - (499) (499) Provisions 313,892 (5,596) 308,296 238,937 (31,032) 207,905 Interest on capital 739,940 - 739,940 506,191 - 506,191 Profits generated in overseas subsidiary - (263,025) (263,025) - (198,183) (198,183) Tax on overseas companies - (831,933) (831,933) - (680,307) (680,307) Other items - (96,701) (96,701) - (119,783) (119,783) Gross deferred tax assets / (liabilities) Netting by taxable entity (864,381) 864,381 - (914,730) 914,730 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Deferred income tax and social contributions based on tax losses and negative bases of social contribution and temporary deductible differences in Brazil are not subject to expiration date. As of June 30, 2015 the net deferred taxes assets/liabilities related to combined tax losses have the following expected utilization/settlement: Deferred taxes not related to tax losses 06/30/2015 12/31/2014 to be recovered within 12 months 1,534,325 3,897,370 to be recovered beyond 12 months (1,864,769) (4,764,886) Deferred tax related to tax losses 06/30/2015 12/31/2014 2015 655,724 32,086 2016 114,360 24,899 2017 47,657 8,713 Beyond 2018 (i) 474,843 456,687 Total (i) There is no expected realization that exceeds the period of 10 years. As of June 30, 2015, deferred tax assets in the amount of R$670,988 (R$425,680 as of December 31, 2014) related to tax losses from previous periods and temporary differencesof subsidiaries abroad were not recorded as the realization is not probable. The expiration term of these assets is five years on average and the tax losses carried forward in relation to them are equivalent to R$2,975,451 in June 30, 2015 (R$2,119,277 in December 31, 2014). The net change in deferred income tax and social contribution is detailed as follows: As of December 31, 2014 Recognized in other comprehensive income Investment hedge - cash abroad 775,624 Recognized in Equity (Hedge reserve) 467,463 Gains/losses on translation of other foreign operations (83,434) Recognized in income statement Changes directly in balance sheet Others (35,582) As of June 30, 2015 8. PROPERTY, PLANT AND EQUIPMENT 06/30/2015 12/31/2014 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Effect of movements in foreign exchange 214,612 601,055 124,369 50,641 990,677 286,472 Acquisitions through business combinations 7,968 17,247 8,511 385 34,111 - Sales through business combinations (10,497) (111,354) (24,018) - (145,869) - Acquisitions 2,008 429,930 73,397 1,494,222 1,999,557 4,143,717 Disposals (1,258) (361,863) (35,322) (131) (398,574) (920,499) Transfer to other asset categories 345,702 829,221 404,704 (1,645,938) (66,311) 5,295 Others - (304,952) Balance at end Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange (50,171) (348,308) (76,262) - (474,741) (170,565) Sales through business combinations 3,386 75,148 13,027 - 91,561 - Depreciation (111,456) (916,067) (247,783) - (1,275,306) (2,113,134) Impairment losses (368) (53,058) (735) - (54,161) (101,833) Disposals 1,172 332,449 32,405 - 366,026 803,002 Transfer to other asset categories (246) 68,745 (62,316) - 6,183 (61,603) Others - 6,810 - - 6,810 168,597 Balance at end - Carrying amount: December 31, 2014 June 30, 2015 Leases, capitalized interests and fixed assets pledged as collateral are not material. 9. GOODWILL 06/30/2015 12/31/2014 Balance at end of previous year Effect of movements in foreign exchange 1,123,930 486,373 Acquisition of subsidiaries (i) 167,954 - Others - (7,172) Balance at the end of year (i) This amount represents the acquisition of the Colombians companies Bogota Beer Company SAS (“BBC”) and Cerveceria BBC SAS (“Cerveceria BBC”) by wholly-owned subsidiary of the Company CRBS S.A. The carrying amount of goodwill was allocated to the different cash-generating units as follows : Functional Currency 06/30/2015 12/31/2014 LAN: Brazil BRL 17,329,027 17,364,875 Goodwill BRL 102,607,508 102,607,508 Non-controlling transactions BRL (85,242,633) (85,242,633) Dominican Republic DOP 3,050,457 2,650,548 Cuba (i) USD 3,459 2,962 LAS: Argentina ARS 860,072 782,347 Bolivia BOB 1,097,648 940,684 Chile CLP 42,775 38,236 Colombia COP 156,886 - Ecuador USD 4,940 4,340 Paraguay PYG 799,242 763,096 Peru PEN 54,434 49,625 Uruguay UYU 169,975 161,651 - - NA: - - Canada Operational CAD 5,190,065 4,744,580 (i) The functional currency of Cuba, the Cuban convertible peso (CUC), has a fixed parity with the dollar (USD) at balance sheet date. Impairment testing Goodwill allocated to each cash-generating unit (CGU) must be tested for impairment to check the need for reduction to its recoverable amount. The test consists of comparing the CGU carrying amount (including the goodwill) with its recoverable amount and must be made at least annually or whenever that there is an indication of impairment. The impairment test will be performed during the last quarter of the current year. 10. INTEREST-BEARING LOANS AND BORROWINGS 06/30/2015 12/31/2014 Secured bank loans 364,730 261,628 Unsecured bank loans 638,594 670,942 Other unsecured loans 49,582 53,432 Financial leasing 5,577 2,054 Current liabilities Secured bank loans 601,666 456,109 Unsecured bank loans 533,899 731,147 Bond issues 280,792 281,572 Other unsecured loans 165,005 145,755 Financial leasing 26,168 19,984 Non-current liabilities Additional information regarding the exposure of the Company to the risks of interest rate and foreign currency are disclosed on Note 20. The Company's debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. Contract clauses (covenants) The Company's loans have equal rights to payment without subordination clauses. Except for the credit lines due to FINAME contracted by the Company with BNDES, in which collateral was provided on assets acquired with the credit granted which serve as collateral; other loans and financing contracted by the Company provide only guarantees as collateral of other companies of the group. The loan contracts contain financial covenants. As of June 30, 2015 and December 31, 2014, the Company was in compliance with all its contractual obligations for its loans and financings. 11. PROVISIONS (a) Provision changes Balance as of December 31, Effect of changes in foreign exchange rates Additions Provisions used and reversed Balance as of June 30, 2015 Restructuring - Contingencies Civil 23,676 721 248,269 (14,699) 257,967 Taxes on sales 177,772 42 33,078 (26,714) 184,178 Income tax 180,024 5,205 11,245 (21,171) 175,303 Labor 164,251 6,996 98,946 (90,986) 179,207 Others 129,754 10,737 23,829 (12,777) 151,543 Total contingencies Total provisions (b) Expectation of disbursement Balance as of June 30, 2015 1 year or less 1-2 years 2-5 years Over 5 years Restructuring - - Contingencies Civil 257,967 73,420 159,968 21,530 3,049 Taxes on sales 184,178 42,034 101,971 4,695 35,478 Income tax 175,303 27,232 25,397 122,674 - Labor 179,207 37,689 69,503 57,765 14,250 Others 151,543 23,216 76,240 41,588 10,499 Total contingencies Total provisions The expected settlement of provisions was based on management’s best estimate at the interim consolidated financial statements date. Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and Cofins taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor The Company and its subsidiaries are involved in labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Antitrust law Brazilian system On 22 July 2009, CADE, the Brazilian antitrust authority issued its ruling in an Administrative Proceeding, which was initiated in 2004 with the purpose, to investigate Ambev’s conduct in the market, in particular its customer loyalty program known as "Tô Contigo," which was similar to airline frequent flyer and other mileage programs. After the administrative investigation, CADE issued a ruling that, among other things, imposed a fine in the amount of R$ 353 million Brazilian real (R$ 524 million asof 31 December 2014, reflecting accrued interests). Ambev challenged the decision before the federal courts, which ordered the suspension of the fine and other parts of the decision upon the pledging of a collateral. According to the assessment of Ambev and its legal advisors, the likelihood of loss was possible, and therefore Ambev had not recorded any reserve in prior periods. In the second quarter of2015, CADE and Ambev reached a judicial settlement to definitely close the lawsuit relating to the decision issued by CADE in the Administrative Proceeding.With this settlement, Ambev agreed to pay a fine in the amount of R$ 229 million Brazilian real, which was recorded in the quarter ended June 30 th , 2015. Such amount will be paid in six installments: the first installment corresponds to thirty percent (30%) of the total amount of the fine, to be paid after 15 days of the homologation of the settlement; the other instalments shall be paidin the first workday of each year, starting in 2017. (d) Other lawsuits The Company is involved in several lawsuits brought by former distributors which are mainly claiming damages resulting from the termination of their contracts. The processes with possible likelihood of loss are disclosed in Note 22. 12. CHANGES IN EQUITY (a) Capital stock 06/30/2015 06/30/2014 Thousands of common shares Thousands of Real Thousands of common shares Thousands of Real Beginning balance Share issued 4,996 31,791 6,603 130,496 (b) Capital reserves Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2015 Capital increase (13,757) - - (8,928) (22,685) Acquire shares and result on treasury shares (462,943) - - - (462,943) Share-based payments - - - 84,006 84,006 As of June 30, 2015 Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total As of January 1, 2014 Capital increase (9,070) - (93,547) (17,874) (120,491) Acquire shares and result on treasury shares (6,838) - - - (6,838) Share-based payments - - - 74,019 74,019 As of June 30, 2014 (b.1) Treasury shares The treasury shares comprise own issued shares reacquired by the Company and the result on treasury shares that refers to gains and losses related to share-based payments transactions, auction and others. The changes in treasury shares are as follows: Acquisitions/disposals Result on Treasury Shares Total Treasury Shares Thousands of shares Thousands of Brazilian Real Thousands of shares Thousands of Brazilian Real Beginning balance Changes during the year 19,930 (375,774) (100,926) (476,700) At the end of the year (b.2) Share premium The share premium refers to the difference between subscription prices that the shareholders paid for such shares and its nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management acquires shares of the Company. The share-based payment reserve recorded a charge of R$88,054 as of June 30, 2015 ( R$80,652 as of June 30, 2014) (Note 19). (c) Net income reserve Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2015 Interest on shareholder´s equity (471,483) - - (1,508,371) (1,979,854) As of June 30, 2015 - Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and proposed dividends Total As of January 1, 2014 Dividends distributed (939,957) - - (651,207) (1,591,164) Interest on shareholder´s equity distributed - - - (2,412,165) (2,412,165) As of June 30, 2014 - (c.1) Investments reserve From net income after deductions applicable, will be aimed no more than 60% (sixty per cent) to investment reserve in order to meet the projected business growth. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company has tax incentives framed in certain state and federal industrial development programs in the form of financing, deferred payment of taxes or partial reductions of the amount due. These state programs aim to promote the expansion of employment generation, regional decentralization, complement and diversify the industrial base of the States. In these states, the grace periods, enjoyment and reductions are permitted under the tax law. The portion of the expected income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2015, and are therefore not available as a basis for distribution of dividends, is composed of: 06/30/2015 06/30/2014 ICMS (Brazilian State value added) 514,570 510,722 Income tax 89,888 18,588 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible and, when distributed, may be considered part of the minimum mandatory dividends. As determined by its By-laws, the Company is required to distribute to its shareholders, as a minimum mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The minimum mandatory dividend includes amounts paid as interest on shareholders’ equity. Events during 2015: Event Approval Type Payment date Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 12/31/2014 Interest on shareholder´s equity 01/30/2015 2014 ON 0.0960 1,508,371 Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2014 ON 0.0300 471,483 (i) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2015 ON 0.0600 942,966 Board of Directors Meeting 05/13/2015 Interest on shareholder´s equity 06/29/2015 2015 ON 0.1000 1,570,551 (i) These interest on shareholder’s equity refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. Events during 2014: Event Approval Type Payment date Year Type of share Amount per share Total amount (R$ thousand) Board of Directors Meeting 01/06/2014 Interest on shareholder´s equity 01/23/2014 2013 ON 0.1540 2,412,165 Board of Directors Meeting 01/06/2014 Dividends 01/23/2014 2013 ON 0.1000 1,566,341 Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 - ON 0.0600 939,957 (i) Board of Directors Meeting 03/25/2014 Dividends 04/25/2014 2014 ON 0.0700 1,096,616 (i) These dividends refer to the total amount approved for distribution in the period and were deducted of Investments Reserve. (c.5) Proposed dividends and additional dividends The reserves for proposed dividends and interest on shareholder’s equity proposed are designed to segregate the dividends and interest on shareholder’s equity to be distributed during the following fiscal year. (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As of January 1, 2015 Comprehensive income: Gains/(losses) on translation of foreign operations 1,330,225 - (1,194) 1,329,031 Cash flow hedges - gains / (losses) - 182,325 - 182,325 Actuarial gain / (losses) - - 1,350 - 1,350 Total Comprehensive income - - - As of June 30, 2015 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary acquisition Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total As of January 1, 2014 Comprehensive income: Gains/(losses) on transition of foreign operations (1,174,281) - (7,175) (1,181,456) Cash flow hedges - gains / (losses) - (234,859) - (234,859) Actuarial gain / (losses) - - (12,370) - (12,370) Total Comprehensive income - - - Prior year adjustment (i) 29,737 - 59,630 - 89,367 Amount paid ABI - Bucanero (Note 1(b)) - (505,347) (505,347) As of June 30, 2014 (i) The Company accounted for its distributors in Canada joint ventures under the proportionately consolidated method. IFRS 11(R), which was adopted by the Company, requires accounting for such joint ventures under the equity method of accounting. (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges, in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (For additional information, see Note 20). (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a quarterly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option granted on subsidiary acquisition As part of the CND acquisition agreement, a sell option (“put”) was issued by the Company and a purchase option (“call”) was issued by E, León Jimenes S.A. (“ELJ”), which may result in an acquisition by the Company of the remaining shares of CND, for a value based on EBITDA multiples, being “put” exercisable annually until 2019 and the “call” from 2019. On June 30, 2015 the put option held by ELJ is valued at R$4,031,456 and the liability was recorded against equity in accordance with the IFRS 3 and categorized as “Level 3”. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes of this option are presented as Note (d.5) Accounting for acquisition of non-controlling interests In transactions with non-controlling interests of the same business, even when performedat arm's length terms, that present valid economic grounds and reflect normal market conditions, will be consolidated by the applicable accounting standards as occurred within the same accounting entity. As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and are related to carrying amount of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. The acquisition of non-controlling interest related to Old Ambev, the above mentioned adjustment was recognized in the Carrying value adjustments if applicable. 13. SEGMENT REPORTING Segment information is presented in thousands of Brazilian Reais (R$), except for volumes, which are presented in thousands of hectoliters . (a) Reportable segments – periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 13,323,971 12,044,346 4,782,442 3,026,662 2,572,382 2,151,497 20,678,795 17,222,505 Cost of sales (4,691,801) (4,217,175) (1,876,584) (1,178,078) (820,073) (653,727) (7,388,458) (6,048,980) Gross profit Distribution expenses (1,742,944) (1,568,586) (447,842) (306,256) (507,920) (425,402) (2,698,706) (2,300,244) Sales and marketing expenses (1,625,751) (1,621,232) (559,303) (398,708) (402,298) (342,471) (2,587,352) (2,362,411) Administrative expenses (722,272) (579,706) (215,410) (120,383) (120,818) (98,279) (1,058,500) (798,368) Other operating income (expenses), net 814,980 593,986 (2,073) (14,909) 2,101 (986) 815,008 578,091 Normalized income from operations (normalized EBIT) Non – recurring items (231,875) (2,100) (14,817) (5,495) - (6,111) (246,692) (13,706) Income from operations (EBIT) Net finance results (775,476) (400,428) (281,540) (286,710) 212,333 20,315 (844,683) (666,823) Share of result of associates 5,111 5,003 - - (118) 5,167 4,993 10,170 Income before income tax Income tax expense (464,662) (343,320) (409,939) (283,513) (246,120) (180,994) (1,120,721) (807,827) Net income Normalized EBITDA Non – recurring items (231,875) (2,100) (14,817) (5,495) - (6,111) (246,692) (13,706) Depreciation, amortization and impairment (excluding non – recurring items) (1,066,889) (821,441) (279,377) (194,329) (89,202) (71,987) (1,435,468) (1,087,757) Net finance results (775,476) (400,428) (281,540) (286,710) 212,333 20,315 (844,683) (666,823) Share of results of associates 5,111 5,003 - - (118) 5,167 4,993 10,170 Income tax expense (464,662) (343,320) (409,939) (283,513) (246,120) (180,994) (1,120,721) (807,827) Net income Normalized EBITDA margin in % 48.2% 45.4% 41.0% 39.7% 31.6% 32.7% 44.5% 42.8% Acquisition of property, plant and equipment 1,451,866 1,358,535 478,937 464,150 90,441 58,713 2,021,244 1,881,398 Additions to / (reversals of) provisions 89,999 114,022 17,444 6,034 - - 107,443 120,056 Full time employee 38,533 38,591 10,441 10,081 2,986 2,959 51,960 51,630 06/30/2015 12/31/2014 06/30/2015 12/31/2014 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Segment assets 43,371,505 42,504,501 10,536,646 9,323,042 8,108,841 7,024,650 62,016,992 58,852,193 Intersegment elimination (1,708,743) (1,618,092) Non-segmented assets 14,127,913 14,909,102 Total assets Segment liabilities 14,516,367 16,564,786 3,682,589 3,836,631 3,217,025 2,665,900 21,415,981 23,067,317 Intersegment elimination (1,708,743) (1,618,092) Non-segmented liabilities 54,728,924 50,693,978 Total liabilities (i) Latin America – North: includes operations in Brazil and CAC (Cuba, Guatemala and Dominican Republic). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (b) Additional information – by Business unit – periods ended in: Latin America - north Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 11,270,967 10,094,004 2,053,004 1,950,342 13,323,971 12,044,346 Cost of sales (3,660,187) (3,230,261) (1,031,614) (986,914) (4,691,801) (4,217,175) Gross profit Distribution expenses (1,420,057) (1,269,926) (322,887) (298,660) (1,742,944) (1,568,586) Sales and marketing expenses (1,443,526) (1,453,416) (182,225) (167,816) (1,625,751) (1,621,232) Administrative expenses (661,230) (539,379) (61,042) (40,327) (722,272) (579,706) Other operating income (expenses), net 716,530 509,818 98,450 84,168 814,980 593,986 Normalized income from operations (normalized EBIT) Non – recurring items (231,724) (1,454) (151) (646) (231,875) (2,100) Income from operations (EBIT) Net finance results (775,476) (400,428) - - (775,476) (400,428) Share of result of associates 5,111 5,003 - - 5,111 5,003 Income before income tax Income tax expense (464,662) (343,175) - (145) (464,662) (343,320) Net income Normalized EBITDA Non – recurring items (231,724) (1,454) (151) (646) (231,875) (2,100) Depreciation, amortization and impairment (excluding non – recurring items) (863,447) (672,016) (203,442) (149,425) (1,066,889) (821,441) Net finance results (775,476) (400,428) - - (775,476) (400,428) Share of results of associates 5,111 5,003 - - 5,111 5,003 Income tax expense (464,662) (343,175) - (145) (464,662) (343,320) Net income Normalized EBITDA margin in % 50.3% 47.4% 36.9% 35.4% 48.2% 45.4% Brazil Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 10,176,811 9,376,573 1,800,041 1,770,930 11,976,852 11,147,503 Cost of sales (3,204,821) (2,927,776) (822,255) (851,949) (4,027,076) (3,779,725) Gross profit Distribution expenses (1,311,031) (1,189,523) (288,473) (276,734) (1,599,504) (1,466,257) Sales and marketing expenses (1,306,005) (1,335,366) (146,637) (140,663) (1,452,642) (1,476,029) Administrative expenses (616,669) (503,447) (42,534) (27,036) (659,203) (530,483) Other operating income (expenses), net 716,435 512,212 96,582 84,422 813,017 596,634 Normalized income from operations (normalized EBIT) Non – recurring items (231,724) - (151) - (231,875) - Income from operations (EBIT) Net finance results (925,649) (405,374) - - (925,649) (405,374) Share of result of associates 5,111 5,003 - - 5,111 5,003 Income before income tax Income tax expense (362,573) (298,565) - - (362,573) (298,565) Net income Normalized EBITDA Non – recurring items (231,724) - (151) - (231,875) - Depreciation, amortization and impairment (excluding non – recurring items) (742,840) (607,026) (160,002) (127,824) (902,842) (734,850) Net finance results (925,649) (405,374) - - (925,649) (405,374) Share of results of associates 5,111 5,003 - - 5,111 5,003 Income tax expense (362,573) (298,565) - - (362,573) (298,565) Net income Normalized EBITDA margin in % 51.1% 48.4% 42.0% 38.8% 49.7% 46.9% CAC Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 1,094,156 717,431 252,963 179,412 1,347,119 896,843 Cost of sales (455,366) (302,485) (209,359) (134,965) (664,725) (437,450) Gross profit Distribution expenses (109,026) (80,403) (34,414) (21,926) (143,440) (102,329) Sales and marketing expenses (137,521) (118,050) (35,588) (27,153) (173,109) (145,203) Administrative expenses (44,561) (35,932) (18,508) (13,291) (63,069) (49,223) Other operating income (expenses), net 95 (2,394) 1,868 (254) 1,963 (2,648) Normalized income from operations (normalized EBIT) Non – recurring items - (1,454) - (646) - (2,100) Income from operations (EBIT) Net finance results 150,173 4,946 - - 150,173 4,946 Income before income tax Income tax expense (102,089) (44,610) - (145) (102,089) (44,755) Net income Normalized EBITDA Non – recurring items - (1,454) - (646) - (2,100) Depreciation, amortization and impairment (excluding non – recurring items) (120,607) (64,990) (43,440) (21,601) (164,047) (86,591) Net finance results 150,173 4,946 - - 150,173 4,946 Share of results of associates - Income tax expense (102,089) (44,610) - (145) (102,089) (44,755) Net income Normalized EBITDA margin in % 42.8% 33.9% 0.2% 1.9% 34.8% 27.5% Latin America - south Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 3,690,936 2,245,431 1,091,506 781,231 4,782,442 3,026,662 Cost of sales (1,220,731) (735,204) (655,853) (442,874) (1,876,584) (1,178,078) Gross profit Distribution expenses (270,079) (179,543) (177,763) (126,713) (447,842) (306,256) Sales and marketing expenses (432,847) (309,759) (126,456) (88,949) (559,303) (398,708) Administrative expenses (161,377) (91,522) (54,033) (28,861) (215,410) (120,383) Other operating income (expenses), net (29,732) (11,396) 27,659 (3,513) (2,073) (14,909) Normalized income from operations (normalized EBIT) Non – recurring items (14,380) (5,495) (437) - (14,817) (5,495) Income from operations (EBIT) Net finance results (258,968) (274,059) (22,572) (12,651) (281,540) (286,710) Income before income tax Income tax expense (385,389) (252,858) (24,550) (30,655) (409,939) (283,513) Net income Normalized EBITDA Non – recurring items (14,380) (5,495) (437) - (14,817) (5,495) Depreciation, amortization and impairment (excluding non – recurring items) (238,952) (159,967) (40,425) (34,362) (279,377) (194,329) Net finance results (258,968) (274,059) (22,572) (12,651) (281,540) (286,710) Income tax expense (385,389) (252,858) (24,550) (30,655) (409,939) (283,513) Net income Normalized EBITDA margin in % 49.2% 48.0% 13.3% 16.0% 41.0% 39.7% Canada 06/30/2015 06/30/2014 Beer Total Beer Total Volume Net sales 2,572,382 2,572,382 2,151,497 2,151,497 Cost of sales (820,073) (820,073) (653,727) (653,727) Gross profit Distribution expenses (507,920) (507,920) (425,402) (425,402) Sales and marketing expenses (402,298) (402,298) (342,471) (342,471) Administrative expenses (120,818) (120,818) (98,279) (98,279) Other operating income (expenses), net 2,101 2,101 (986) (986) Normalized income from operations (normalized EBIT) Non – recurring items - - (6,111) (6,111) Income from operations (EBIT) Net finance results 212,333 212,333 20,315 20,315 Share of result of associates (118) (118) 5,167 5,167 Income before income tax Income tax expense (246,120) (246,120) (180,994) (180,994) Net income Normalized EBITDA Non – recurring items - - (6,111) (6,111) Depreciation, amortization and impairment (excluding non – recurring items) (89,202) (89,202) (71,987) (71,987) Net finance results 212,333 212,333 20,315 20,315 Share of results of associates (118) (118) 5,167 5,167 Income tax expense (246,120) (246,120) (180,994) (180,994) Net income Normalized EBITDA margin in % 31.6% 31.6% 32.7% 32.7% (c) Reportable Segments – quarters ending in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 6,178,828 5,735,851 2,153,236 1,152,583 1,577,938 1,288,999 9,910,002 8,177,433 Cost of sales (2,332,377) (2,130,032) (927,110) (520,039) (515,163) (390,595) (3,774,650) (3,040,666) Gross profit Distribution expenses (821,294) (783,519) (211,078) (126,972) (276,091) (230,744) (1,308,463) (1,141,235) Sales and marketing expenses (775,705) (848,972) (285,273) (193,859) (217,784) (163,156) (1,278,762) (1,205,987) Administrative expenses (352,488) (250,172) (124,563) (54,240) (59,934) (50,528) (536,985) (354,940) Other operating income/(expenses) 334,562 340,240 13,319 (989) 356 562 348,237 339,813 Normalized income from operations (normalized EBIT) Non – recurring items (229,141) (2,100) (9,756) (5,180) - 141 (238,897) (7,139) Income from operations (EBIT) Net finance results (315,930) (203,719) (161,879) (104,933) 114,821 10,650 (362,988) (298,002) Share of result of associates 3,002 2,352 - - (418) (52) 2,584 2,300 Income before income tax Income tax expense 80,020 (54,256) (84,858) (67,457) (164,399) (134,258) (169,237) (255,971) Net income Normalized EBITDA Non – recurring items (229,141) (2,100) (9,756) (5,180) - 141 (238,897) (7,139) Depreciation, amortization and impairment (excluding non – recurring items) (564,576) (417,110) (149,440) (98,426) (49,920) (37,394) (763,936) (552,930) Net finance results (315,930) (203,719) (161,879) (104,933) 114,821 10,650 (362,988) (298,002) Share of results of associates 3,002 2,352 - - (418) (52) 2,584 2,300 Income tax expense 80,020 (54,256) (84,858) (67,457) (164,399) (134,258) (169,237) (255,971) Net income Normalized EBITDA margin in % 45.3% 43.2% 35.7% 30.8% 35.4% 38.2% 41.6% 40.7% (i) América Latina – norte: compreende as operações no Brasil e CAC (Cuba, Guatemala e República Dominicana). (ii) América Latina – sul: compreende as operações na Argentina, Bolívia, Chile, Colombia, Paraguai, Uruguai, Equador e Peru. (d) Additional Information – per business unit – quarters ending in: Latin America - north Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 5,191,331 4,764,374 987,497 971,477 6,178,828 5,735,851 Cost of sales (1,806,114) (1,630,726) (526,263) (499,306) (2,332,377) (2,130,032) Gross profit Distribution expenses (667,201) (640,008) (154,093) (143,511) (821,294) (783,519) Sales and marketing expenses (703,354) (756,954) (72,351) (92,018) (775,705) (848,972) Administrative expenses (323,267) (236,815) (29,221) (13,357) (352,488) (250,172) Other operating income/(expenses) 288,837 286,992 45,725 53,248 334,562 340,240 Normalized income from operations (normalized EBIT) Non – recurring items (229,141) (1,454) - (646) (229,141) (2,100) Income from operations (EBIT) Net finance results (315,930) (203,719) - - (315,930) (203,719) Share of result of associates 3,002 2,352 - - 3,002 2,352 Income before income tax Income tax expense 80,020 (54,148) - (108) 80,020 (54,256) Net income Normalized EBITDA Non – recurring items (229,141) (1,454) - (646) (229,141) (2,100) Depreciation, amortization and impairment (excluding non – recurring items) (455,585) (347,916) (108,991) (69,194) (564,576) (417,110) Net finance results (315,930) (203,719) - - (315,930) (203,719) Share of results of associates 3,002 2,352 - - 3,002 2,352 Income tax expense 80,020 (54,148) - (108) 80,020 (54,256) Net income Normalized EBITDA margin in % 46.9% 44.8% 36.5% 35.6% 45.3% 43.2% Brazil Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 4,609,219 4,382,966 849,275 875,659 5,458,494 5,258,625 Cost of sales (1,547,670) (1,470,422) (406,431) (428,184) (1,954,101) (1,898,606) Gross profit Distribution expenses (608,783) (600,408) (135,712) (132,774) (744,495) (733,182) Sales and marketing expenses (633,120) (697,992) (53,940) (80,338) (687,060) (778,330) Administrative expenses (300,587) (219,167) (19,499) (6,738) (320,086) (225,905) Other operating income/(expenses) 290,581 288,851 45,629 53,521 336,210 342,372 Normalized income from operations (normalized EBIT) Non – recurring items (229,141) - - - (229,141) - Income from operations (EBIT) Net finance results (318,058) (200,740) - - (318,058) (200,740) Share of result of associates 3,002 2,352 - - 3,002 2,352 Income before income tax Income tax expense 118,655 (25,851) - - 118,655 (25,851) Net income Normalized EBITDA Non – recurring items (229,141) - - - (229,141) - Depreciation, amortization and impairment (excluding non – recurring items) (375,632) (315,857) (80,977) (58,563) (456,609) (374,420) Net finance results (318,058) (200,740) - - (318,058) (200,740) Share of results of associates 3,002 2,352 - - 3,002 2,352 Income tax expense 118,655 (25,851) - - 118,655 (25,851) Net income Normalized EBITDA margin in % 47.4% 45.6% 42.4% 38.8% 46.6% 44.5% CAC Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 582,112 381,408 138,222 95,818 720,334 477,226 Cost of sales (258,444) (160,304) (119,832) (71,122) (378,276) (231,426) Gross profit Distribution expenses (58,418) (39,601) (18,381) (10,736) (76,799) (50,337) Sales and marketing expenses (70,234) (58,962) (18,411) (11,680) (88,645) (70,642) Administrative expenses (22,680) (17,648) (9,722) (6,619) (32,402) (24,267) Other operating income/(expenses) (1,744) (1,859) 96 (273) (1,648) (2,132) Normalized income from operations (normalized EBIT) Non – recurring items - (1,454) - (646) - (2,100) Income from operations (EBIT) Net finance results 2,128 (2,979) - - 2,128 (2,979) Income before income tax Income tax expense (38,635) (28,297) - (108) (38,635) (28,405) Net income Normalized EBITDA Non – recurring items - (1,454) - (646) - (2,100) Depreciation, amortization and impairment (excluding non – recurring items) (79,953) (32,059) (28,014) (10,631) (107,967) (42,690) Net finance results 2,128 (2,979) - - 2,128 (2,979) Income tax expense (38,635) (28,297) - (108) (38,635) (28,405) Net income Normalized EBITDA margin in % 43.0% 35.4% 0.0% 6.3% 34.8% 29.6% Latin America - south Beer Soft drink Total 06/30/2015 06/30/2014 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Volume Net sales 1,643,404 832,666 509,832 319,917 2,153,236 1,152,583 Cost of sales (608,080) (321,058) (319,030) (198,981) (927,110) (520,039) Gross profit Distribution expenses (126,524) (70,492) (84,554) (56,480) (211,078) (126,972) Sales and marketing expenses (224,908) (156,093) (60,365) (37,766) (285,273) (193,859) Administrative expenses (93,495) (41,733) (31,068) (12,507) (124,563) (54,240) Other operating income/(expenses) (14,358) (1,084) 27,677 95 13,319 (989) Normalized income from operations (normalized EBIT) Non – recurring items (9,412) (5,180) (344) - (9,756) (5,180) Income from operations (EBIT) Net finance results (151,795) (94,170) (10,084) (10,763) (161,879) (104,933) Income before income tax Income tax expense (60,308) (57,166) (24,550) (10,291) (84,858) (67,457) Net income Normalized EBITDA Non – recurring items (9,412) (5,180) (344) - (9,756) (5,180) Depreciation, amortization and impairment (excluding non – recurring items) (128,119) (82,234) (21,321) (16,192) (149,440) (98,426) Net finance results (151,795) (94,170) (10,084) (10,763) (161,879) (104,933) Income tax expense (60,308) (57,166) (24,550) (10,291) (84,858) (67,457) Net income Normalized EBITDA margin in % 42,8% 39,0% 12,5% 9,5% 35,7% 30,8% Canada 06/30/2015 06/30/2014 Beer Total Beer Total Volume Net sales 1,577,938 1,577,938 1,288,999 1,288,999 Cost of sales (515,163) (515,163) (390,595) (390,595) Gross profit Distribution expenses (276,091) (276,091) (230,744) (230,744) Sales and marketing expenses (217,784) (217,784) (163,156) (163,156) Administrative expenses (59,934) (59,934) (50,528) (50,528) Other operating income/(expenses) 356 356 562 562 Normalized income from operations (normalized EBIT) Non – recurring items - - 141 141 Income from operations (EBIT) Net finance results 114,821 114,821 10,650 10,650 Share of result of associates (418) (418) (52) (52) Income before income tax Income tax expense (164,399) (164,399) (134,258) (134,258) Net income Normalized EBITDA Non – recurring items - - 141 141 Depreciation, amortization and impairment (excluding non – recurring items) (49,920) (49,920) (37,394) (37,394) Net finance results 114,821 114,821 10,650 10,650 Share of results of associates (418) (418) (52) (52) Income tax expense (164,399) (164,399) (134,258) (134,258) Net income Normalized EBITDA margin in % 35.4% 35.4% 38.2% 38.2% 14. NET SALES The reconciliation between gross sales and net sales is as follows: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Gross sales 43,036,398 37,195,365 20,674,920 17,904,457 Deductions from gross revenue (22,357,603) (19,972,860) (10,764,918) (9,727,024) The deductions of the gross revenue are represented by the taxes, rebates and strategic location in stores. Services provided by distributors, such as the promotion of our brands and logistics services are considered as expense when separately identifiable. 15. OTHER OPERATING INCOME / (EXPENSES) Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Government grants/NPV of long term fiscal incentives 831,386 617,324 363,667 324,957 Additions to provisions (22,739) (13,798) (14,165) (7,864) Net gain on disposal of property, plant and equipment and intangible assets 8,440 (6,475) 20,929 1,346 Other operating income (expenses), net (2,079) (18,960) (22,194) 21,374 The increase in government grants is due to higher capital expenditures in recent years to increase the current manufacturing capacity and construction of new plants, allowing the Company to receive more tax incentives. 16. NON-RECURRING ITEMS According to the Company’s accounting policies, non-recurring items are those that do not occur regularly, as part of the operational activities of the business . In determining whether an event or transaction qualifies as a non-recurring item, management considers quantitative and qualitative factors such as the frequency or predictability of the occurrence, and the potential for affecting the profit or loss. Transactions that may give rise to non – recurring items are mainly restructuring activities, impairments, and gains or losses on disposal of assets and investments, due to the non-recurring nature of such events. The Company opted to exclude these items when measuring segment-based performance, as per Note 13 – Segment reporting . The non – recurring items included in the income statement are detailed below: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Restructuring (17,551) (13,706) (9,756) (7,139) Administrative proceeding (229,141) - (229,141) - The restructuring expenses recognized relate mainly to realignment of structure and processes in the Latin America – South geographical segment. The administrative proceeding expense is related to pecuniary contribution to be paid by Ambev to CADE after the approval of the agreement presented by the Company in order to close definitely the lawsuit related to “Tô Contigo” program, as detailed in Note 11 - Provisions. 17. FINANCE COST AND INCOME (a) Finance cost Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Interest expense (442,823) (367,885) (222,792) (210,035) Capitalized borrowings 20,015 33,346 7,562 13,336 Net interest on pension plans (46,343) (25,495) (23,596) (12,534) Losses on hedging instruments that are not part of a hedge accounting (479,293) (423,505) (194,292) (172,464) Hedge ineffectiveness losses - (13,382) 16,438 (1,576) Interest on tax contingencies (53,926) (62,203) (26,606) (36,734) Exchange variation (241,872) (187,545) (93,512) (95,859) Tax on financial transactions (51,532) (43,824) (22,842) (25,392) Bank guarantee expenses (39,321) (32,095) (19,577) (16,015) Other financial costs, including bank fees (29,100) (27,671) (13,033) (16,598) Interest expenses are presented net of the effect of interest rate derivative financial instruments which mitigate Ambev S.A. interest rate risk (Note 20). The interest expense are as follows: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Financial liabilities measured at amortized cost (186,908) (201,950) (88,866) (127,547) Liabilities at fair value through profit or loss (238,283) (151,184) (124,721) (74,915) Fair value hedge - hedged items (13,470) (21,303) (7,389) (14,171) Fair value hedge - hedging instruments (4,162) 6,552 (1,816) 6,598 (b) Finance income Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Interest income 269,950 162,151 96,473 56,047 Net gains on hedging instruments that are not part of a hedge accounting relationship 173,842 281,640 92,091 192,489 Gains on hedge ineffectiveness 9,205 - 9,205 - Gains on no derivative instrument at fair value through profit or loss 58,937 25,934 29,981 16,740 Dividend income, non-consolidated companies 156 7,368 156 7,368 Others 7,422 6,343 1,356 3,225 Interest income arises from the following financial assets: Six-month period ended: Three-month period ended: Interest income 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Cash and cash equivalents 222,013 126,853 70,818 38,174 Investment securities held for trading 47,937 35,298 25,655 17,873 18. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are demonstrated as follows: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Income tax expense - current Deferred tax on temporary differences (586,996) 257,371 (121,076) 187,660 Deferred tax on taxes losses 770,199 176,778 332,308 (156,744) Total deferred tax Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Profit before tax Adjustment on taxable basis Non-taxable income (372,073) (261,941) 106,139 (132,581) Government grants related to sales taxes (514,570) (510,722) (215,510) (295,112) Share of results of associates (4,993) (10,170) (2,584) (2,300) Expenses not deductible for tax purposes 462,796 240,734 393,297 66,261 Aggregated weighted nominal tax rate 31.71% 32.24% 30.66% 31.46% Taxes payable – nominal rate Adjustment on tax expense Regional incentives - income taxes 89,888 18,588 50,947 11,684 Deductible interest on shareholders’ equity 1,021,556 680,000 533,988 340,000 Tax savings from goodwill amortization on tax books 71,190 107,708 35,590 56,244 Withholding tax and other income (210,448) (64,621) (58,330) (42,111) Others with reduced taxation (112,139) 87,444 201,141 41,341 Income tax and social contribution expense Effective tax rate 16.79% 14.37% 6.13% 10.36% The main events occurred in the period that impacted the effective tax rate were: (a) the increased benefit related to the recognition of interest on shareholder’s equity and (b) reduction of income in companies with average tax rate lower than 34%, which were partially offset by the increase of regional incentives in income tax. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. 19. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from economic group to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: (i) for the first type of grant, the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to a vesting period of five-years from the date of exercise (“Grant 1”) and; (ii) for the second type of grant, the beneficiary may exercise the options after a period of five years (“Grant 2”). Additionally, to encourage managers’ mobility, some options granted were modified, where the dividend protection features of such options were canceled in exchange for issuing 25 thousand options in June 30, 2015 (230 thousand options in December 31, 2014), representing the economic value of the dividend protection feature eliminated. As there was no change to the fair value of the original award immediately prior to the modification and the fair value of the modified award immediately after the change, no additional expense was recorded as a result of this change . The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the June 30, 2015 and December 31, 2014 grants are as follows: In R$, except when otherwise indicated 06/30/2015 (i) 12/31/2014 (i) Fair value of options granted 5.36 5.20 Share price 18.20 15.93 Exercise price 18.20 15.93 Expected volatility 27.8% 32.5% Vesting (year) 5 5 Expected dividends 5% 5% Risk-free interest rate 12.8% (ii) 2.2% a 12.4% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: Thousand options 06/30/2015 12/31/2014 Options outstanding on January 1 126,149 147,718 Options issued during the period 25 17,045 Options exercised during the period (11,230) (34,760) Options forfeited during the period (715) (3,854) Options outstanding at ended period 114,229 126,149 The range of exercise prices of the outstanding options is between R$0.65 (R$1.06 as of December 31, 2014) and R$24.22 (R$19.14 as of December 31, 2014) and the weighted average remaining contractual life is approximately 6.37 years (6.87 years as of December 31, 2014). Of the 114,229 thousand outstanding options (126,149 thousand as of December 31, 2014), 42,861 thousand options are vested as of June 30, 2015 (35,918 thousand as of December 31, 2014). The weighted average exercise price of the options is as follows: In R$ per share 06/30/2015 12/31/2014 Options outstanding on January 1 10.07 6.30 Options issued during the period 22.53 16.02 Options forfeited during the period 14.46 11.28 Options exercised during the period 5.21 3.84 Options outstanding at ended period 10.88 10.07 Options exercisable at ended period 3.66 2.96 For the options exercised during the period of 2015, the weighted average market price on the exercise date was R$19.05. To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans if the issue of new shares is required to meet the grants awarded in the programs. During the period, Ambev S.A. issued 1,961 thousand (5,198 in December 31, 2014) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$37,300 (R$88,090 in December 31, 2014), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 06/30/2015 12/31/2014 Deferred shares outstanding on January 1 17,490 15,588 New deferred shares during the period 1,961 5,198 Deferred shares granted during the period (548) (2,312) Deferred shares forfeited during the period (181) (984) Deferred shares outstanding at ended period Additionally, certain employees and directors of the Company receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity . These share-based programs above mentioned generated an expense of R$95,993 in the period ended June 30, 2015 (R$ 83,416 for the period ended June 30, 2014), recorded as administrative expenses. 20. FINANCIAL INSTRUMENTS AND RISKS Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations. The policy comprises four main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. operates must be denominated in their respective local currencies. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A.’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative financial instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material or property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from ten to fourteen months, also through the use of derivative financial instruments. Most of the translation risks are not mitigated. Any exception to the policy must be approved by the Board of Directors . Derivative financial Instruments Derivative financial instruments authorized by the Financial Risk Management Policy are futures contracts traded on exchanges, full deliverable forwards, non-deliverable forwards, swaps and options. As of June 30, 2015, the Company and its subsidiaries had no target forward, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of their contracts. The derivative operations are classified by strategies according to their purposes, as follows: i) Cash flow hedge derivative instruments – The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investments, equipment and services to be procured, protected by cash flow hedges that shall occur at various different dates during the next fourteen months. Gains and losses classified as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This occurs in the period of up to fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. ii) Fair value hedge derivative instruments – operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. The results of these operations, measured according to their fair value, are recognized in financial results. iii ) Net investment hedge derivative instruments – transactions entered into in order to minimize exposure of the exchange differences arising from translation of net investment in the Company's subsidiaries located abroad for translation account balance . The effective p ortion of the hedge is allocated to equity and the ineffectiveness portion is recorded directly in financial results. iv) Derivatives measured at fair value though profit or loss – operations contracted with the purpose of protecting the Company against fluctuations on income statement, but do not meet the hedge accounting requirements set out in IAS 39 Financial Instruments: Recognition and Measurement . They refer to derivative financial instruments contracted in order to minimize the volatility of income tax and social contribution related to the foreign exchange gains/losses on loan agreements between the Company and its subsidiaries abroad. Such derivatives are measured at fair value with gains and losses recognized on an accrual basis within income tax expense, on income statement. The following tables summarize the exposure of the Company that were identified and protected in accordance with the Company's Risk Policy. The following denominations have been applied: Operational Hedge: Refers to the exposures arising from the core business of AmBev S.A., such as: purchase of inputs, purchase of fixed assets and service contracts linked to foreign currency, which is protected through the use of derivatives. Financial Hedge: Refers to the exposures arising from cash and financing activities, such as: foreign currency cash and foreign currency debt, which is protected through the use of derivatives. Net investment hedge – cash abroad: Refers to exposures arising from cash held in foreign currency in foreign subsidiaries whose functional currency is different from the consolidation currency. Once the derivatives contracted for protection of this cash are accounted in entities whose functional currency is the Real, a portion of the net assets equivalent to the cash position of these subsidiaries was designated as net investment hedge object, in such manner thehedge result can be recorded in other comprehensive income of the Company, following the result of the hedged item. Net investment hedge - Dominican Republic: As detailed in Note 12 (d.4) the Company constituted a liability related to acquisition of Non-controlling interest in the Dominican Republic operations. This financial instrument is denominated in Dominican Pesos and is recorded in a Company which functional currency is the Real. The Company assigned this financial instrument as a hedging instrument for part of its net assets located in the Dominican Republic, in such manner the hedge result can be recorded in other comprehensive income of the group, following the result of the hedged item. The types of hedges are defined as follows: cash flow hedge - CFH, net investment hedge - NIH and economic hedges – ECO. 06/30/2015 Six-month period ended in 06/30/2015 Three-month period ended in 06/30/2015 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Instrument type Hedge type Asset Liability Financial results Operational results Equity Financial results Operational results Equity Cost (10,465,512) 10,465,512 Derivatives CFH 202,325 (507,820) (429,316) 351,504 622,860 (225,200) 218,531 (80,249) Expense 4,643,953 (4,643,953) Derivatives ECO 576,475 (1,560,473) 121,761 - - 61,121 - - Operational Hedge Foreign currency cash (2,261,146) 2,261,146 Derivatives ECO 28,871 (289,511) 848,819 - - (97,495) - - Local currency cash 555,000 (555,000) Derivatives ECO 467 (1,799) (2,014) - - (340) - - Foreign currency debt (196,542) 179,252 Derivatives ECO - (980) 23,654 - - (12,202) - - Local currency debt (589,559) 589,559 Derivatives FVH 874 (20,253) (4,162) - - (1,816) - - Financial Hedge - Net Investment Hedge Derivatives NIH - - As of June 30, 2015 06/30/2014 Six-month period ended in 06/30/2014 Three-month period ended in 06/30/2014 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Instrument type Hedge type Asset Liability Financial results Operational results Equity Financial results Operational results Equity Cost (8,136,277) 8,136,277 Derivatives CFH 118,204 (438,309) (440,896) 177,415 (179,337) (173,026) 21,617 (240,288) Expense 4,239,887 (4,239,887) Derivatives ECO 427,843 (893,726) 158,691 - - 113,136 - - Operational Hedge Foreign currency cash (1,453,298) 1,453,298 Derivatives ECO 113,835 (291,571) (216,672) - - (77,512) - - Local currency cash 570,000 (570,000) Derivatives ECO 145 (1,642) (1,691) - - (1,018) - - Foreign currency debt (551,075) 229,856 Derivatives ECO - (4,633) (31,363) - - (12,812) - - Local currency debt (397,393) 397,393 Derivatives FVH 4,725 (18,424) 6,552 - - 6,598 - - Financial Hedge - Net Investment Hedge Derivatives NIH - - Total I. Market risk a.1) Foreign currency risk The Company is exposed to foreign currency risk on borrowings, investments, purchases, dividends and/or interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non-deliverable forwards and full deliverable forwards. a.2) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and derivative financial instruments to minimize its exposure to commodity price volatility. The Company has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative financial instruments have been designated as cash flow hedges. a.3) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of t he Company ’s policy is to achieve an optimal balance between cost of funding and volatility of financial results, taking into account market conditions as well as the Company ’s overall business strategy and periodically this strategy is revised. The table below demonstrates the Company’s exposure related to debts, before and after interest rates hedging strategy. 06/30/2015 12/31/2014 Pre - Hedge Post - Hedge Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Interest rate Amount Interest rate Amount Brazilian Real 6.4% 907,215 6,6% 730,723 6.4% 832,133 5.1% 464,060 Working capital - Argentina Peso 18.7% 192,229 18,7% 192,229 23.7% 98,906 23.7% 98,906 Dominican Peso 8.6% 17,291 8,6% 17,291 10.4% 60,096 10.4% 60,096 U.S. Dollar 5.9% 12,894 5,9% 12,894 3.9% 18,811 5.9% 12,600 Guatemala´s Quetzal 7.8% 9,547 7,8% 9,547 7.9% 8,113 7.9% 8,111 Colombian Peso 1.4% 25,365 1,4% 25,365 0.0% - 0.0% - Interest rate pre-set Brazilian Real 8.4% 1,201,851 10,9% 1,585,782 7.2% 1,162,634 8.7% 1,773,786 U.S. Dollar 2.2% 491,842 2,5% 284,403 1.9% 537,113 2.1% 300,247 Dominican Peso 0.0% - 0,0% - 9.1% 3,906 9.1% 3,906 Interest rate post fixed Sensitivity analysis The Company mitigates its risks arising from non-derivative financial assets and liabilities substantially, through derivative financial instruments. In this context, the Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on four scenarios, which may impact the Company’s future results, as described below: 1 – Probable scenario: Management expectations of deterioration in each transaction’s main risk factor. To measure the possible effects on the results of derivative transactions, the Company uses parametric Value at Risk – VaR, is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days after June 30, 2015 for the calculation, which are presented in the module. 2 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on June 30, 2015. 3 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on June 30, 2015. Transaction Risk Base scenario Probable scenario Adverse scenario Remote scenario Foreign exchange hedge Foreign currency decrease (49,912) (533,916) (1,981,408) (3,912,904) Input purchase 49,912 533,916 1,981,408 3,912,904 Commodities hedge Decrease on commodities price (247,459) (226,467) (801,082) (1,354,705) Input purchase 247,459 226,467 801,082 1,354,705 Foreign exchange hedge Foreign currency decrease (8,125) (33,708) (139,384) (270,643) Capex purchase 8,125 33,708 139,384 270,643 Foreign exchange hedge Foreign currency increase (983,998) (660,683) (2,146,029) (3,308,061) Fiscal expense 983,998 660,683 2,146,029 3,308,061 Operational Hedge Operational purchase Net effect - Foreign exchange hedge Foreign currency increase (261,620) (500,883) (1,530,330) (2,799,041) Net debt 261,620 500,420 1,526,008 2,790,396 Interest rate hedge Increase in tax interest (20,712) (29,497) (456,903) (432,810) Interest expense 20,712 29,497 456,903 432,810 Financial Hedge Net debt and interest Net effect - Investment hedge Foreign currency increase (62,117) (764,441) (3,178,800) (6,295,484) Foreign investment 62,117 764,441 3,178,800 6,295,484 Net Investment hedge Fiscal expense Net effect - As of June 30, 2015 the Notional and Fair Value amounts per instrument and maturity were as follows: Notional value Risk / Hedge Financial instrument >2019 Total Foreign currency Future contracts 4,676,847 - 4.676.847 Foreign currency Non Deliverable Forwards 1,726,839 1,131,460 - - - 2.858.299 Foreign currency Deliverable Forwards 563,263 152,611 - - - 715.874 Commodity Future contracts 311,119 324,661 - - - 635.780 Commodity Swaps 1,014,209 564,503 - - - 1.578.712 Cost hedge 8.292.277 - - - Foreign currency Future contracts 2,086 - 2.086 Foreign currency Non Deliverable Forwards (4,672,684) 26,645 - - - (4.646.039) Expense hedge - - - Foreign currency Future contracts 3,326,382 - 3.326.382 Foreign currency Swaps 251,986 - 251.986 Foreign currency Non Deliverable Forwards (1,473,283) 156,061 - - - (1.317.222) Foreign currency cash hedge 2.105.085 - - - Interest rate Future contracts - 370,000 (100,000) (400,000) (425,000) (555.000) Local currency cash hedge - Foreign currency Future contracts 179,252 - 179.252 Foreign currency debt hedge 179.252 - Interest rate Swaps - - 300,000 - 289,559 589.559 Local currency debt hedge - - - Foreign currency Future contracts (3,684,871) - (3.684.871) Foreign currency Non Deliverable Forwards 938,163 87,200 - - - 1.025.363 Net Investment Hedge - - - Total derivatives 3.159.308 Fair value Risk / Hedge Financial instrument >2019 Total Foreign currency Future contracts (25,249) - (25.249) Foreign currency Non Deliverable Forwards (52,791) (6,562) - - - (59.353) Foreign currency Deliverable Forwards 31,038 (4,472) - - - 26.566 Commodity Future contracts (52,554) (32,471) - - - (85.025) Commodity Swaps (133,489) (28,946) - - - (162.435) Cost hedge - - - Foreign currency Future contracts 612 - 612 Foreign currency Non Deliverable Forwards (983,450) (1,160) - - - (984.610) Expense hedge - - - Foreign currency Future contracts (20,219) - (20.219) Foreign currency Swaps (36,968) - (36.968) Foreign currency Non Deliverable Forwards (196,657) (6,795) - - - (203.452) Foreign currency cash hedge - - - Interest rate Future contracts - 96 (96) (653) (680) (1.333) Local currency cash hedge - 96 Foreign currency Future contracts (980) - (980) Foreign currency debt hedge - Interest rate Swaps - - (20,253) - 874 (19.379) Local currency debt hedge - - - Foreign currency Future contracts 19,291 - 19.291 Foreign currency Non Deliverable Forwards (77,611) (3,797) - - - (81.408) Net Investment Hedge - - - Total derivatives II. Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparty is set forth in our Credit Risk Policy. This Credit Risk Policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of June 30, 2015, the Company held its main short-term investments with the following financial institutions Banco do Brasil, Bradesco, Caixa Econômica Federal, Citibank, ING, Itaú-Unibanco, JP Morgan Chase, Merrill Lynch, Santander and Toronto Dominion Bank,. The Company had derivative agreements with the following financial institutions: Banco Bisa, Barclays, BNB, BNP Paribas, Bradesco, Citibank, Deutsche Bank, Itaú, Goldman Sachs, JP Morgan Chase, Macquarie, Merrill Lynch, Morgan Stanley, Santander, ScotiaBank e TD Securities. The carrying amount of cash and cash equivalents, investment securities, trade receivables excluding prepaid expenses, recoverable taxes and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of June 30, 2015. There was no concentration of credit risk with any counterparties as of June 30, 2015. III. Liquidity Risk The Company believes that cash flows from operating activities , cash and cash equivalents and short-term investments , together with the derivative financial instruments and access to loan facilities are sufficient to finance capital expenditures, financial liabilities and dividend payments in the future. IV. Capital management Ambev S.A. is continuously optimizing its capital structure targeting to maximize shareholder value while keeping the desired financial flexibility to execute the strategic projects. Besides the statutory minimum equity funding requirements that apply to the Company’s subsidiaries in the different countries, Ambev S.A. is not subject to any externally imposed capital requirements. When analyzing its capital structure, the Company uses the same debt ratings and capital classifications as applied in the Company’s financial statements. Financial instruments (a) Financial instruments categories Management of the financial instruments held by the Company is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security . Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate, etc.). The table below shows all financial instruments recognized in the financial statements, segregated by category : 06/30/2015 Loans and receivables Held-to- maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 6,899,779 - 6,899,779 Investment securities - 95,183 776,569 - - 871,752 Trade receivables and other assets excluding prepaid expenses 5,287,304 - 5,287,304 Financial instruments derivatives - - 605,813 395,512 - 1,001,325 Total - Financial liabilities Trade payables and other liabilities - - 4,031,456 - 9,165,987 13,197,443 Financial instruments derivatives - - 1,852,763 782,504 - 2,635,267 Interest-bearing loans and borrowings - 2,666,013 2,666,013 Total - - 12/31/2014 Loans and receivables Held-to- maturity Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 9,722,067 - 9,722,067 Investment securities - 67,966 712,958 - - 780,924 Trade receivables and other assets excluding prepaid expenses 5,257,006 - 5,257,006 Financial instruments derivatives - - 541,823 346,138 - 887,961 Total - Financial liabilities Trade payables and other liabilities - - 3,289,778 - 9,182,651 12,472,429 Financial instruments derivatives - - 1,191,572 747,468 - 1,939,040 Interest-bearing loans and borrowings - 2,622,623 2,622,623 Total - - (b) Classification of financial instruments by type of fair value measurement IFRS 13 Fair Value Measurement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Also pursuant to IFRS 13, financial instruments measured at fair value shall be classified within the following categories : Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date valuation; Level 2 – inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 – unobservable inputs for the asset or liability. 06/30/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 776,569 - - 776,569 712,958 - - 712,958 Derivatives assets at fair value through profit or loss 30,410 575,403 - 605,813 97,801 444,022 - 541,823 Derivatives - operational hedge 68,707 133,618 - 202,325 28,760 89,444 - 118,204 Derivatives - fair value hedge - 874 - 874 - 4,725 - 4,725 Derivatives – net investment hedge 21,701 170,612 - 192,313 89,025 134,184 - 223,209 - - 06/30/2015 12/31/2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 4,031,456 4,031,456 - - 3,289,778 3,289,778 Derivatives liabilities at fair value through profit or loss 52,330 1,800,433 - 1,852,763 173,495 1,018,077 - 1,191,572 Derivatives - operational hedge 198,688 309,132 - 507,820 221,860 216,449 - 438,309 Derivatives - fair value hedge - 20,253 - 20,253 - 18,424 - 18,424 Derivatives – net investment hedge 2,409 252,022 - 254,431 49,894 240,841 - 290,735 (i) Refers to the put option in the subsidiary as described in Note 12 d (4). Reconciliation of changes in the categorization of Level 3 Financial liabilities as of December 31, 2014 Total gains and losses in the period 741,678 Losses recognized in net income 238,284 Losses recognized in other comprehensive income 503,394 Financial liabilities as of June 30, 2015 (i) (i) The liability was recorded under “Other liabilities” on the balance sheet (c) Fair value of financial liabilities measured at amortized cost The Company’s liabilities, interest-bearing loans and borrowings, trade payables excluding tax payables, are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each exercise. Had the Company recognized its financial liabilities measured at amortized cost at market value, it would have recorded an additional loss, before income tax and social contribution, of approximately R$6,818 on June 30, 2015 (R$(12,554) on December, 31 2014), as presented in the table below: 06/30/2015 12/31/2014 Book value Market value Difference Book value Market value Difference International financing (other currencies) 322,091 322,091 - 369,134 369,134 - FINEP - Local currency 87,281 87,281 - 86,503 86,503 - BNDES - Local currency 1,540,037 1,540,037 - 1,444,796 1,444,796 - BNDES - Foreign currency 207,440 207,440 - 236,683 236,683 - Bond 2017 280,792 287,610 (6,818) 281,572 294,126 (12,554) Fiscal incentives 200,963 200,963 - 181,898 181,898 - Finance leasing - Foreign currency 27,409 27,409 - 22,038 22,038 - Trade payables and other liabilities 9,165,987 9,165,987 - 9,182,651 9,182,651 - The criteria used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of June 30, 2015, being approximately 95,9% for Bond 2017 (98,04% as of December 31, 2014). Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value, where the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative financial instruments, as of June 30, 2015 the Company held R$914,349 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$698,145 on December 31, 2014). Offsetting of financial assets and liabilities For financial assets and liabilities subject to settlement agreements by the net or similar agreements, each agreement between the Company and the counterparty allows this type of settlement when both parties make this option. In the absence of such election, the assets and liabilities will be settled by their amounts, but each party shall have the option to settle on net, in case of default by the counterparty. 21. COLLATERAL AND CONTRACTUAL COMMITMENTS, ADVANCES FROM CUSTOMERS AND OTHER 06/30/2015 12/31/2014 Collateral given for own liabilities 1,474,757 1,223,963 Other commitments 651,908 497,873 Commitments with suppliers 7,708,583 8,271,355 Commitments - Bond 2017 300,000 300,000 As of June 30, 2015 the collateral provided for liabilities totaled approximately R$2,126,665, including R$560,569 of cash guarantees. The deposits in cash used as guarantees are presented as part of the receivables. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, Ambev S.A. maintained as of June 30, 2015, R$914,349 in highly liquid financial investments or in cash (Note 20). Most of the balance relates to commitments with suppliers of packaging. The Ambev S.A. is guarantor of the Bond 2017, in amount of R$300,000, remunerated at 9.5% per year, with semiannual interest payments and final maturity in July 2017. Future contractual commitments as of June 30, 2015 and December 31, 2014 are as follows: 06/30/2015 12/31/2014 Less than 1 year 3,910,839 3,776,816 Between 1 and 2 years 2,336,132 2,555,578 More than 2 years 1,761,612 2,238,961 22. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 11 ). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 06/30/2015 12/31/2014 PIS and COFINS 383,256 305,442 ICMS and IPI 7,613,360 5,648,753 IRPJ and CSLL 13,469,786 12,946,672 Labor 184,548 207,867 Civil 3,764,156 3,546,357 Others 1,720,060 1,668,220 27,135,166 24,323,311 Main lawsuits with a likelihood of possible loss: IPI Excise Tax In January 2015, Ambev S.A. received a new TaxAssessment from the Brazilian Federal Tax Authorities relating to IPI excise tax supposedly due over remittances of manufactured goods to other related factories, for which the decision from the Upper House of the Administrative Court is still pending, in the amount of R$568 million (R$595 million as of June 30, 2015), classified as a possible loss, Ambev has not recorded any provision in connection therewith. The Company presented defense and it is awaiting first instance decision. Disallowance of Expenses and Deductible Losses During 2014 and the first quarter of 2015, Ambev received tax assessments from the Brazilian Federal Tax Authorities related to the disallowance of deductions associated with alleged unproven taxes paid abroad, for which the decision from the Upper House of the Administrative Court is still pending. Ambev management estimates the possible losses related to these assessments to be approximatelyR$934 million as of June 30, 2015. Ambev has not recorded any provision in connection therewith. There were no other changes in the other main processes with possible likelihood of loss classification as of June 30, 2015, compared to those presented in the financial statements as of December 31, 2014. Contingent assets According to IAS 37, contingent assets are not recorded, except when there are real guarantees or favorable legal decisions. 23. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of the Company). The Compliance Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the Minutes of Board’s Meeting any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to participate in Stock Option Plan (Note 19). Total expenses related to the Company’s management members in key functions are as follows: Six-month period ended: Three-month period ended: 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Short-term benefits (i) 19,465 12,180 3,878 (2,860) Share-based payments (ii) 13,623 15,255 5,502 7,226 Total key management remuneration (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options granted to management, These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the abovementioned plan (Note 19) and the stock option plans, the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. Transactions with the Company's Shareholders’ a ) Medical, dental and other benefits The Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficiência (“Fundação Zerrenner”) is one of Ambev S,A,’s shareholders, and as of June 30, 2015 held 9.93% of total share capital, Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On June 30, 2015 and December 31, 2014, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at these dates, Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$105,019 in the period ended June 30, 2015 (R$93,661 as of June 30, 2014), of which R$93,082 (R$83,378 as of June 30, 2014) related to active employees and R$11,936 (R$10,823 as of June 30, 2014) related to retirees. b) Leasing The Ambev S.A., through its subsidiary BSA (labeling), has an asset leasing agreement with Fundação Zerrenner, for R$63,328 for ten years, maturing on March 31, 2018. c) Leasing – Ambev S.A. head office Ambev S.A. has a leasing agreement of two commercial sets with Fundação Zerrenner, in the amount R$ 4,522, maturing on January 31, 2018. d) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc,, to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. In addition, the Company produces and distributes Stella Artois products under license to ABI in Brazil, Canada, Argentina, and other countries and, by means of a license granted to ABI, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The amount recorded was R$840 (R$748 as of June 30, 2014) and R$178,060 (R$134,887 as of June 30, 2014) as licensing income and expense, respectively. Ambev S.A. has licensing agreements with the Group Modelo, subsidiaries of ABI, for to import, promote and sell products Corona ( Corona Extra , Corona Light , Coronita , Pacifico and Negra Modelo ) in countries of the Latin America and the Canada. e) Platform e-commerce On October 29, 2013, the Company entered into an agreement with the company B2W - Companhia Digital S.A. to manage the company’s platform of e-commerce named “Partner Ambev”. The contract is for two years, and the object of it is to trade Ambev S.A. products through websites. Both parties have the same equity holders. Transactions with related parties 06/30/2015 12/31/2014 Current Trade receivables (i) Trade payables (i) Trade receivables (i) Trade payables (i) AB InBev 59.744 (111.587) 109.991 (91.459) AB Package - (39.345) - (34.577) AB USA 30.215 (108.989) 22.737 (202.373) ABI Servi - - 21.945 (3.441) InBev 17.703 (23.554) - - ITW Int - (203.698) - (174.389) Modelo 3.122 (331.380) 12.193 (171.501) Outras 10.241 (32.135) 17.900 (30.396) (i) The amount represents the marketing operations (purchase and sale) and the reimbursement between the companies of the group. The tables below represent the transactions with related parties, recognized in the income statement: Six-month period ended: Six-month period ended: 06/30/2015 06/30/2014 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev (28,106) - (17,721) (13,439) - (17,721) AB USA (67,495) 19,977 (129,697) (22,190) 16,429 (129,697) AB Mexico Hld (17,839) 404 (27,313) - - - InBev (30,065) - - (27,968) - - Modelo (263,331) - - (113,517) - - Outras (41,548) - (506) (16,378) 2,052 (27,108) Three-month period ended: Three-month period ended: 06/30/2015 06/30/2014 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev (27,039) - (5,359) (16,450) - (11,286) AB USA (38,729) 10,823 (79,636) 5,885 10,208 (82,755) AB Mexico Hld (17,682) 248 (19,128) - - - InBev (18,219) - - (15,118) - - Modelo (122,102) - - (68,822) - - Outras (26,910) - (261) (9,198) 1,332 (25,514) Denomination used in the tables above : Anheuser-Busch LLC (“AB InBev”) Anheuser-Busch Mexico Holding S. de R.L. de C.V. ("AB Mexico Hld") Anheuser-Busch Packaging Group Inc. (“AB Package”) Anheuser-Busch Inbev USA LLC (“ABI USA”) Anheuser-Busch Inbev Services LLC (“ABI Services”) Anheuser-Busch InBev N.V./S.A. (“InBev”) Interbrew International B.V. (“ITW Int”) Cervecería Modelo de Guadalajara S.A. (“Modelo”) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 14, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
